Citation Nr: 1110657	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for testicle removal.

2.  Entitlement to service connection for a left foot skin condition, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran in this case served on active duty from June 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for testicle removal and a skin condition on the left foot.

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

The the issues of entitlement to special monthly pension based on housebound status and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral foot conditions status post venogram have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At the January 2011 hearing, the Veteran indicated that he wished to withdraw the appeal concerning the matter of entitlement to service connection testicle removal.

3.  A skin disorder of the left foot was not the result of in service exposure to Agent Orange, and may not be presumed to have been the result of Agent Orange exposure.

4.  The evidence of record does not demonstrate a skin disorder of the left foot was apparent during active service or developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the matter of entitlement to service connection for testicle removal, and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A left foot skin disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service, to include as due to herbicide exposure or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.202.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

The Veteran and his representative clearly indicated on the record at the January 2011 videoconference hearing that the Veteran wished to withdraw his appeal concerning entitlement to service connection for testicle removal.  The Veteran has met the criteria of 38 C.F.R. § 20.204 for withdrawal of the appeal on this issue.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this claim, and it will be dismissed.

Service Connection for Skin Disorder

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's original claim for service connection for a foot rash, to include as due to exposure to Agent Orange was received in September 2008.  He was provided with notice of VCAA in correspondence dated in November 2008 and January 2010.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  His claim for service connection for a skin disorder of the left foot was denied by the RO in March 2009 and he appealed this decision.  The claim was reviewed and a statement of the case was issued in May 2010, addressing the issue on a de novo basis.  A supplemental statement of the case was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the requirements in the November 2008 and January 2010 VCAA letters.  

A review of the claims file shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims during the course of this appeal.  Therefore, the Board finds that any failure on the part of the VA to further notify the Veteran regarding evidence to be secured by the VA, and evidence to be secured by the Veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2010).

The Veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during the prescribed period.  See 38 C.F.R. §§ 3.307, 3.309 (2010); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a) (2010).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.313(a) (2010).

The Secretary of the Department of Veterans Affairs, under the authority granted by the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is warranted for the following conditions: chloracne or other acneform disease consistent with chloracne; type 2 diabetes mellitus; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and ischemic heart disease; and soft-tissue sarcoma (other than osteasarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. §3.309(e). 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left Foot Skin Disorder--Factual Background

Service treatment records are silent for complaints, treatment, or diagnoses of any rashes on the Veteran's left foot.  A June 1966 enlistment examination reported a left leg scar.  No other references were made to the left lower extremity or for a skin disorder of the left leg/foot.

In a June 1980 private treatment note from the Mount Ida Clinic, the Veteran reported a history of venous stasis ulcers following an episode of trauma induced thrombophlebitis.  The diagnosis was chronic venous stasis ulcers and varicose veins in the left leg with an area of recently healed ulceration.

In an October 1982 outpatient clinic note from the University of Arkansas for Medical Sciences University Hospital (UAMS), the Veteran complained of poor circulation to his left foot.  He presented with an open wound that was a purplish, blue tint.  He reported he was told he had peripheral artery disease (PVD).  The diagnosis was PVD and chronic venous stasis ulcer.  An associated October 1982 UAMS diagnostic radiology report for a bilateral leg venogram showed obstruction of the deep venous flow in the left leg throughout its entire length with increased superficial venous return.  The interpreting physician opined the etiology was most likely due to the Veteran's history of trauma and/or subsequent thrombophlebitis.

An October 1982 outpatient surgical record from UAMS noted the Veteran had a five to six year history of chronic venous insufficiency, venous thrombosis, and venous stasis ulcers in his left leg.  His left leg showed skin discoloration typical of venous stasis.  The diagnosis was venous stasis of the left leg.

A July 1987 VA discharge summary report indicated the Veteran sought admission to the emergency room after increased swelling in his left lower extremity after mild bruising on construction equipment.  He reported a five year old history of deep venous thrombosis (DVT) secondary to trauma.  The diagnosis was DVT and superficial venous thrombosis.

In an October 1987 private treatment note from the Mount Ida Clinic, the diagnosis was severe, chronic active and recurrent thrombophlebitis and stasis ulceration of the left leg.  

During a December 1987 VA examination, the Veteran stated that 10 years prior, he was working on  his car and the car fell with what he considered a "not too significant" injury to his left lower extremity.  There was no bony injury, but there was significant bruising of the soft tissues of the leg.  Subsequently, he noticed significant bruising of the soft tissue of the leg, some associated discoloration, and a significant temperature elevation.  He was hospitalized for approximately three weeks and there was significant improvement in the leg.  After the incident, he noticed minor trauma resulted in the appearance of ulcers on the skin of the left lower leg without any apparent trauma.  In 1987, he noted recurrent, severe pain in the leg which was unrelieved by conventional methods he used in the past.  He was admitted to the VA Medical Center and was diagnosed with recurrent thrombophlebitis.  The ulceration persisted and remained unhealed at the time of the December 1987 examination.  On examination, there was dramatic hyperpigmentation and discoloration of the skin of the left lower extremity which extended down to the dorsum of the foot.  The diagnosis was residuals of thrombophlebitis with post-phlebitic syndrome (venous stasis ulceration), characterized by history and findings of the physical examination.

In a January 1989 VA examination, the Veteran related the same history as noted in the December 1987 examination report.  In addition, he stated that in the interval between the initial episode (when the vehicle fell off of its supports and caused a contusion to his left lower extremity) and the present, he had developed ulcerations on the medial aspect of his left leg above the ankle on several occasions.  There was no frank ulceration at the time of the examination.  There was significant hyperpigmentation and discoloration on the medial aspect of the lower leg and foot, and the area was documented on photographs associated with the record.  The diagnosis was residuals of deep vein thrombophlebitis of the left lower extremity, characterized by history and the physical findings on examination.  These findings and the same diagnosis was also reported in a February 1991 VA surgical rating examination and a May 1993 VA surgical rating examination.

A January 1996 statement signed with an illegible signature, related that the Veteran had severe venous insufficiency, adema, and thrombophlebitis and varicose veins in the left leg.

In an August 2004 VA outpatient primary care note, the Veteran complained of blood clots in his lower legs that began 25 years prior.  He stated his leg problems began in Vietnam when a bunge stick struck him in the medial aspect of the left foot.  He reported a history of a mild, pruritic rash on the lower extremities.  The diagnosis was dermatitis of chronic venuous insufficiency involving the lower extremities and a healed leg ulcer on the left medial ankle.

In his September 2008 claim for service connection, the Veteran asserted that he handled containers filled with chemicals, including Agent Orange, while stationed at Long Binh in Vietnam.  He wrote that many of the containers leaked and he was exposed to the contents.  He claimed that he had a foot problem, a "never ending" rash, and dark discoloration.  He believed his problems started with exposure to the chemicals.

In a November 2008 statement, the Veteran reported that while he was stationed at Long Binh, he was assigned to the duty of uprighting some overturned barrels and the unidentifiable chemical contents leaked and spilled down the inside of his left boot.  He tried to rinse it off and recalled it was over an hour before he was able to remove his sock and boot to wash his foot thoroughly.  He remembered the skin was red and irritated.  He treated the rash himself with ointment he had been given by the medic for jungle rot.  The rash recurred whenever his feet got wet or sweaty.  By 1973, the area had developed into a solid dark area with leaking ulcers.  He reported he first sought treatment from the VA in 1973 for the skin disorder.  He related that he was first hospitalized in 1976 for open ulcers on his left foot and blood clots in his left leg.  He continued, "I have since come to realize that since I never had any other injury to the foot and since the problem started at that time, the incident in Vietnam was the only explanation for the condition of my feet.  There is nothing else that could account for it."  

VA treatment records from February 2001 to August 2009 include reports of ongoing treatment for venous insufficiency, and swelling and sores/ulcerations on his left lower leg.

In an April 2009 private treatment note signed by R. Y., M.D., a family care provider, the Veteran presented with complaints of problems with his left foot and leg.  He reported that he got ulcers from time to time.  He related that he had an untreated chemical burn in 1967 to 1968 in Long Binh.  He used foot rash ointment on the burn.  He was diagnosed with DVT in his left lower extremity in 1976.  After a venogram at UAMS in the 1980's, his foot turned dark and ulcers formed.  The Veteran reported extravasation of dye in the left foot which left significant, chronic changes involving swelling of the foot with marked bluish discoloration of the foot. The doctor stated, "In reviewing the gentleman's history, case and examination it appears likely that this is an ongoing process beginning with the burn injury, which occurred during his service in Vietnam in 67 and 68, and resulted in the long term problem now, which includes chronic edema of the left lower extremity with status dermatitis and ulcerations secondary to the post thrombolytic syndrome."

In a June 2009 statement, the Veteran's wife reported she had been married to the Veteran since December 1968, and from that time, he had a burn scar on the inside of his left ankle.  She attested that his leg was not injured by the vehicle falling off of the jack in 1976 when he was hospitalized with thromobophlebitis.  She said the swelling was present before the incident occurred.  She wrote that, at first, the Veteran had an intermittent rash on the scar, but after he was hospitalized in 1976 with thrombophlebitis, it began to develop draining ulcers.  After he underwent a venogram at the VA hospital in the 1980's, his condition worsened dramatically and the ulcers became more frequent and longer lasting.  His feet began to discolor at that time.  

In a June 2009 statement, the Veteran reported he did not complain about the condition of his foot when he left Vietnam because he did not want to be held back and not allowed to leave until the condition was resolved.  He thought the spot on his ankle was a bad case of jungle rot or athlete's foot.  He related the 1976 incident where the car fell on his leg did not damage his leg in any way.  There was no broken skin or obvious signs of trauma to his leg or foot.  He stated that his leg was already swollen when it happened.  

During a January 2011 videoconference, the Veteran testified that he was assigned to straighten barrels while stationed at Long Binh in 1968.  The barrels were dirty and dusty and he could not recall if there were any warnings on the barrels.  He spun one of the barrels in place and some of the barrel's contents went down his leg into his boot.  He washed it off with soap and water, and treated it with foot cream, when he returned to camp.  Thereafter, he experienced a rash when his feet would get hot and sweaty.  The Veteran testified that he never went to sick call while he was in Vietnam and he did not mention it on his separation examination because he did not want to be extended.  He reported the rash came and went until 1976 when he got brucellosis after his blood came into contact with a wild hog.  He related that two weeks later, he was working on an engine mount with his truck jacked up on blocks.  The jack slipped and the vehicle trapped his foot underneath, but never came into contact with his leg.  

The Veteran's wife testified that the Veteran had a rash on his left ankle for as long as she could remember.  They were married after he returned from Vietnam.  She stated that he treated the "minor" rash with ointment until he had a blood clot in 1982.  He underwent a venogram and, from that point, he had intense left foot pain.  The Veteran reported in March 2009, his primary care doctor, Dr. Y., said the skin condition looked like a chemical burn or second degree burn and the exacerbation of the dye aggravated it.  

The Veteran reported the rash was permanent now.  His representative added that his foot had blackened in the shape of a boot and stopped just below mid-calf, where a boot would have stopped.  

Analysis

Exposure to Agent Orange is conceded in this case, as the record supports that the Veteran served in the Republic of Vietnam from 1967 to 1968.  In this case, skin disorders, including dermatitis and venous stasis ulcers, are not enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  Consequently, the Veteran's claim for a left foot skin disorder as due to Agent Orange exposure must be denied on this basis.  The regulations governing presumptive service connection for Agent Orange do not, however, preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

There were no documented complaints, treatment, or diagnoses of a left foot skin disorder in service.  In a June 2009 statement and January 2011 videoconference, the Veteran testified that he did not complain about the condition of his left foot in service because he did not want to be held back and not allowed to leave Vietnam until the condition resolved.  As noted above, the medical evidence of record contains no diagnosed lower left extremity problem until June 1980, approximately 10 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  The June 1980 note included a diagnosis of chronic venous stasis ulcers following an episode of trauma-induced thrombophlebitis.  Throughout the record, the Veteran reported that a vehicle fell from blocks and trapped his left foot.  Though he and his wife claimed the incident did not cause an injury to the Veteran's left leg and foot in June 2009 statements and the January 2011 videoconference, the Board notes an absence of previous trauma to the left lower leg within the medical evidence of record.  The Board does not doubt the sincerity of the Veteran and his wife's belief that the vehicle incident was minor; however, the evidence of record suggests a link between the accident and the ongoing left leg skin disorder.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent that the Veteran claims that his left leg skin disorder is attributable to service, the Board finds that the medical evidence of record outweighs the Veteran's assertion.  

The record includes a positive nexus opinion from the Veteran's family care physician, Dr. Y.  However, the April 2009 private treatment note detailed a history reported by the Veteran which included an account of an untreated chemical burn at Long Binh, a diagnosis of DVT in 1976, and a venogram in the 1980's.  However, in the reported history, the physician did not note the vehicle incident that trapped the Veteran's foot in 1976.  The doctor's opinion that the Veteran's long term "chronic edema of the left lower extremity with status dermatitis and ulcerations secondary to the post thrombolytic syndrome" likely began with the burn injury in Vietnam was based upon an incomplete history.  While the private medical records indicate that the veteran's current disability is a result of an event that occurred during the veteran's service, this evidence is not based on a documented injury in service.  The Board finds that such reports have limited probative value as they are merely a recitation of the veteran's self-reported and unsubstantiated history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value.)  

On the other hand, an October 1982 venogram report interpreted by a UAMS physician opined the etiology of the obstruction of the deep venous flow present in the venogram was most likely due to history of trauma and/or subsequent thrombophlebitis.  The Board is persuaded by the UAMS physician's opinion because it was based upon diagnostic testing and included the traumatic incident in the Veteran's history.  

The Board has considered the Veteran's representative's assertions in the January 2011 videoconference hearing.  She asserted that the permanent discoloration of the Veteran's foot was in the shape of a boot and stopped just below mid-calf, where a boot would have stopped.  She felt the discoloration pattern supported the Veteran's belief that Agent Orange seeped into his boot and caused his current foot and ankle problem.  However, the Board notes an October 1982 outpatient surgical note from UAMS following the venogram, discussed above, which stated his left leg "showed discoloration typical of venous stasis."  Later records described "significant hyperpigmentation and discoloration" and "violaceous discoloration."  In Dr. Y's April 2009 note, discussed above, the Veteran reported extravasation of dye in the left foot which left significant, chronic changes including "marked bluish discoloration of the foot."  Thus, the Board has determined the discoloration of the Veteran's foot is not indicative of the claimed chemical burn in service.

For the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

The appeal for entitlement to service connection for testicle removal is dismissed.

Entitlement to service connection for a left foot skin disorder, to include as due to exposure to Agent Orange, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


